CROW, Chief Judge,
concurring.
I concur in everything said in the principal opinion, and write separately for the sole purpose of emphasizing that Norman, as I understand him, contends he was entitled as a matter of law to have the time he spent in Teen Challenge credited against his sentences by the trial court at the time his probation was revoked and the sentences were ordered executed. Assuming that is the import of Norman’s argument, I have no reservations about considering it on the merits under Rule 27.26.
However, had Norman maintained that the trial court in the exercise of its discretion under § 559.036.3, RSMo 1978, should have mitigated the sentences by crediting him with the time spent in Teen Challenge, I would have held that such a contention is not cognizable under Rule 27.26. State v. Gilmore, 617 S.W.2d 581, 584[6] (Mo.App. 1981).